PER CURIAM.
The only question presented by appellant is whether the allegations of appellant’s pro se motion, filed under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, were sufficient to warrant the granting of a plenary hearing. The record reflects that appellant was represented by counsel at all critical stages of the proceeding, including arraignment. Hence the trial court was correct in holding that the appellant is entitled to no relief. Bryant v. State, 174 So.2d 41 (D.C.A.Fla.1965); Sampson v. State, 158 So.2d 771 (D.C.A.Fla.1963).
Affirmed.
LILES, Acting C. J., and PIERCE and HOBSON, JJ., concur.